 



Exhibit 10.33
NINTH AMENDMENT TO THE
INDIVIDUAL ACCOUNT RETIREMENT PLAN
FOR
BARGAINING UNIT EMPLOYEES
AT THE COOPER CAMERON CORPORATION
BUFFALO, NEW YORK PLANT
     WHEREAS, COOPER CAMERON CORPORATION (the “Company”) has heretofore adopted
the INDIVIDUAL ACCOUNT RETIREMENT PLAN FOR BARGAINING UNIT EMPLOYEES AT THE
COOPER CAMERON CORPORATION BUFFALO, NEW YORK PLANT (the “Plan”) for the benefit
of its eligible employees; and
     WHEREAS, the Company desires to amend the Plan to modify the Plan’s
mandatory cashout provisions and to update the Plan’s break-in-service rules
under the final regulations under section 401(k) of the Internal Revenue Code of
1986, as amended (the “Code”);
     NOW, THEREFORE, the Plan is hereby amended as follows:
I. Effective as of March 28, 2005:
     1. Section 9.04 of the Plan shall be deleted and the following shall be
substituted therefor:
     “9.04 Lump Sum Cash-Out. Notwithstanding the foregoing provisions of this
Article IX, with respect to any benefit payable pursuant to Article V
(retirement), Article VI (death), Article VII (disability) or Article VIII
(other termination of employment): (a) if the amount of the Member’s Vested
Interest in his Account Balance is not in excess of $1,000 (or not in excess of
$5,000 with respect to a benefit payable after a Member’s death) such benefit
shall be paid to such Member or Beneficiary, as the case may be, in one lump sum
in lieu of any other benefit payment form herein provided; and (b) except in the
case of a benefit payable after a Member’s death, if the amount of the Member’s
Vested Interest in his Account Balance exceeds $1,000 but does not exceed
$5,000, the Member may elect to receive the Vested Interest in his Account
Balance in one lump sum in lieu of any other benefit payment form herein
provided and such election may be made without the consent of the Member’s
spouse, if any. No distribution may be made under this paragraph after the
annuity commencement date when the accrued benefit (derived from both employer
and employee contributions, excluding deductible employee contributions) is in
excess of $5,000 unless the Member and his eligible spouse (or where the Member
has died, the Eligible Surviving Spouse) consent in writing to such
distribution. An accrued benefit is immediately distributable if any part of the
benefit may be distributed to the Member before the later of normal retirement
or age 62. This does not apply after the death of the Member. For purposes
hereunder, present value shall be determined by using an interest rate not
greater than the

 



--------------------------------------------------------------------------------



 



interest rate which would be used (as of the date of distribution) by the
Pension Benefit Guaranty Corporation for purposes of determining the present
value of a lump sum distribution on plan termination. For purposes of
application of the $5,000 threshold of this Section and Sections 16.04 and 17.07
(but not the $1,000 threshold of this Section), the value of a Member’s Vested
Interest in his Account Balance shall be determined without regard to that
portion of his Account Balance that is attributable to Rollover Contributions
(and earnings allocable thereto) within the meaning of Sections 402(c),
403(a)(4), 403(b)(8), 408(d)(3)(A)(ii) and 457(e)(16) of the Code. If the value
of a Member’s Vested Interest in his Account Balance as so determined is $5,000
or less, the Member’s entire nonforfeitable Account Balance (including amounts
attributable to such Rollover Contributions) may be distributed pursuant to this
Section 9.04 and Section 17.07. This Section 9.04 shall be effective with
respect to distributions made on or after March 28, 2005 regardless of whether
the event that caused a Member’s Account to become distributable occurred before
or after March 28, 2005.”
2. The following shall be added to Section 16.04 of the Plan:
“In the event that the total value of an amount directed to be paid pursuant to
a qualified domestic relations order is not in excess of $5,000 (determined as
provided in Section 9.04), such amount shall be paid to the recipient or
recipients identified in such order in one lump sum payment as soon as
practicable after such order has been determined to be a qualified domestic
relations order.”
     3. The first paragraph of Section 17.07 of the Plan shall be deleted and
the following shall be substituted therefor:
     “17.07 Distribution of Tax Deferred Savings Contributions. Subject to the
limitations set forth in this Section 17.07, each Member shall be entitled to
receive the entire interest of his Account attributable to his Tax Deferred
Savings Contributions in a single sum upon the termination of such Member’s
employment with the Employer and the Controlled Entities; provided, however,
that if such interest when added to any other Vested Interest of the Member
under the Plan exceeds $1,000 (or $5,000 in the case of a distribution after a
Member’s death), such interest may not be distributed to such Member prior to
Normal Retirement Age without his consent and if such interest when added to any
other Vested Interest of the Member under the Plan exceeds $5,000 (disregarding
any Rollover contributions and earnings allocable thereto, in accordance with
Section 9.04), the consent of his spouse shall also be required. Notwithstanding
the foregoing, any such distribution of Tax Deferred Savings Contributions shall
be made in the following manner unless the Member elects otherwise:”
     4. A new paragraph (3) shall be added to Section 17.07 as follows:
          “(3)Vested Amounts Not Exceeding $5,000. Section 9.04 shall also apply
to the distribution of a Member’s interest in his Account attributable to his
Tax Deferred Savings Contributions.”

-2-



--------------------------------------------------------------------------------



 



II. Effective as of January 1, 2006:
     1. The first sentence of Section 8.03 shall be deleted and the following
shall be substituted therefor:
“At the time a Member terminates employment with the Company and its Controlled
Entities prior to attaining Retirement Age for any reason other than Total and
Permanent Disability or death, a “Forfeitable Event” occurs which is either (i)
distribution of the non-forfeitable portion of the Member’s Account or (ii) with
respect to a Member who has made no Tax Deferred Savings Contributions to the
Plan, five (5) consecutive One-Year Breaks-In-Service.”
     2. Section 9.04 of the Plan shall be deleted and the following shall be
substituted therefor:
“9.04 Lump Sum Cash-Out. Notwithstanding the foregoing provisions of this
Article IX, with respect to any benefit payable pursuant to Article V
(retirement), Article VI (death), Article VII (disability) or Article VIII
(other termination of employment):
(a) If the amount of the Member’s Vested Interest in his Account Balance is not
in excess of $1,000 (or not in excess of $5,000 with respect to a benefit
payable after a Member’s death), such benefit shall be paid to such Member or
Beneficiary, as the case may be, in one lump sum in lieu of any other benefit
payment form herein provided.
(b) Except in the case of a benefit payable after a Member’s death, if the
amount of the Member’s Vested Interest in his Account Balance exceeds $1,000 but
does not exceed $5,000, the Member may elect to receive the Vested Interest in
his Account Balance in one lump sum in lieu of any other benefit payment form
herein; provided that any such election may be made without the consent of the
Member’s spouse, if any. In the event of a distribution pursuant to this
Section 9.04(b), if the Member does not elect to have such distribution paid
directly to an Eligible Retirement Plan specified by the Member in a direct
rollover in accordance with Section 9.07 or to receive the distribution directly
in accordance with this Section 9.04(b), then the Plan Administrator shall pay
the distribution in a direct rollover to an individual retirement plan
designated by the Plan Administrator. This Section 9.04(b) shall be effective
with respect to distributions made on or after January 1, 2006 regardless of
whether the event that caused a Member’s Account to become distributable
occurred before or after January 1, 2006.
(c) No distribution may be made pursuant to this Section 9.04 after the annuity
commencement date when the accrued benefit is in excess of $5,000 unless the
Member and his eligible spouse (or where the Member has died, the Eligible
Surviving Spouse) consent in writing to such distribution. An accrued benefit is

-3-



--------------------------------------------------------------------------------



 



immediately distributable if any part of the benefit may be distributed to the
Member before the later of normal retirement or age 62. This does not apply
after the death of the Member. For purposes hereunder, present value shall be
determined by using an interest rate not greater than the interest rate which
would be used (as of the date of distribution) by the Pension Benefit Guaranty
Corporation for purposes of determining the present value of a lump sum
distribution on plan termination. For purposes of application of the $5,000
threshold of this Section and Sections 16.04 and 17.07 (but not the $1,000
threshold of this Section), the value of a Member’s Vested Interest in his
Account Balance shall be determined without regard to that portion of his
Account Balance that is attributable to Rollover Contributions (and earnings
allocable thereto) within the meaning of Sections 402(c), 403(a)(4), 403(b)(8),
408(d)(3)(A)(ii) and 457(e)(16) of the Code. If the value of a Member’s Vested
Interest in his Account Balance as so determined is $5,000 or less, the Member’s
entire nonforfeitable Account Balance (including amounts attributable to such
Rollover Contributions) may be distributed pursuant to this Section 9.04 and
Section 17.07.”
     3. Section 15.01(b) of the Plan shall be deleted and the following shall be
substituted therefor:
     “(b) A Member who has made no Tax Deferred Savings Contributions to the
Plan, and who terminates employment and subsequently recommences participation
in the Plan, shall be reinstated with the years of Vesting Service with which he
was credited prior to his termination of employment, if (i) the number of his
consecutive One-Year Breaks-In-Service is less than five, or (ii) he had a
Vested Interest at the time of such termination. A Member who has made Tax
Deferred Savings Contributions to the Plan and who has not received a
distribution of the nonforfeitable portion of his Account shall be reinstated
with the years of Vesting Service with which he was credited prior to his
termination of employment if he subsequently recommences participation in the
Plan. A Member who has made Tax Deferred Savings Contributions to the Plan but
who has received distribution of the nonforfeitable portion of his Account will
be reinstated to the years of Vesting Service with which he was credited prior
to his termination of employment if he recommences participation in the Plan and
repays any distributed Company Contributions within the time permitted under
Section 8.04. ”
     4. The first paragraph of Section 17.07 of the Plan shall be deleted and
the following shall be substituted therefor:
     “17.07 Distribution of Tax Deferred Savings Contributions. Subject to the
limitations set forth in this Section 17.07, each Member shall be entitled to
receive the entire interest of his Account attributable to his Tax Deferred
Savings Contributions in a single sum upon the termination of such Member’s
employment with the Employer and the Controlled Entities; provided, however,
that if such interest when added to any other Vested Interest of the Member
under the Plan exceeds $5,000, such interest may not be distributed to such
Member prior to Normal Retirement Age without his consent and if such interest
when added to any other

-4-



--------------------------------------------------------------------------------



 



Vested Interest of the Member under the Plan exceeds $5,000 (disregarding any
Rollover contributions and earnings allocable thereto, in accordance with
Section 9.04), the consent of his spouse shall also be required. Notwithstanding
the foregoing, any such distribution of Tax Deferred Savings Contributions shall
be made in the following manner unless the Member elects otherwise:”
III. As amended hereby, the Plan is specifically ratified and reaffirmed.
     EXECUTED, this 29th day of December, 2005, effective for all purposes as
provided above.

                  COOPER CAMERON CORPORATION    
 
           
 
  By: /s/ Jane Schmitt                           
 
         Name: Jane Schmitt                       
 
         Title: VP, Human Resources        

-5-